DETAILED ACTION
Claims 1-3, 5-11, 13, 15, 17-18, 20, 22-24, 26, and 28 are pending, and claims 1-3 and 5-7 are currently under review.
Claims 8-11, 13, 15, 17-18, 20, 22-24, 26, and 28 are withdrawn.
Claims 4, 12, 14, 16, 19, 21, 25, 27, and 29-33 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/29/2021 has been entered.  Claims 1-3, 5-11, 13, 15, 17-18, 20, 22-24, 26, and 28 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/29/2021.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 102 as being anticipated by, and alternatively under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR20090120194, machine translation referred to herein).
Regarding claim 1, Bae et al. discloses a Mg alloy sheet including 3 weight percent Al, 1 weight percent Zn, 0.3 or 0.7 weight percent Ca, and 0.25 weight percent Mn [table2, samplesl-2].  The examiner notes that the disclosed alloy compositions of Bae et al. fall within the instantly claimed alloy ranges.  See MPEP 2131.03.  
Alternatively, Bae et al. also discloses a broad alloy composition as seen in table 1 below [p.2 In.75-76].  The examiner notes that the overlap between the disclosed broad composition of Bae et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner reasonably considers the claimed limitation of “consisting of...” to be met because Bae et al. is silent regarding any further compositional inclusions such 
Bae et al. does not expressly teach an area fraction of twin structures, a limiting dome height, or a maximum aggregate strength as claimed.  However, the examiner submits that these features would have been expected to be present in the alloy of Bae et al. as will be explained below.  Specifically, the instant specification discloses obtaining the aforementioned features by casting a Mg alloy composition as claimed, homogenizing said alloy, and particularly by warm rolling at 150 to 350 degrees C at a specific reduction ratio range of 2 to 15 percent [p.18 In.20-24, p.19 In.1-3 of instant specification].  The claimed features are expressly disclosed by applicants to directly affect mechanical properties such as formability (ie. ductility/elongation) [p.24 ln.1-6].  Furthermore, the examiner submits that twinning would have reasonably been recognized by one of ordinary skill to affect strength because the mechanism of twinning is well-known to impede dislocation movement and improve strength.
Bae et al. discloses anticipatory and overlapping alloy compositions as stated previously (see above).  Bae et al. further teaches a manufacturing method of casting, homogenizing, and warm rolling at a reduction ratio of 13 percent per pass at 200 degrees C, which falls within or closely resembles the aforementioned manufacturing parameters disclosed by applicants above (emphasis added) [p.7 In.276-278]. Therefore, since Bae et al. discloses a substantially similar alloy composition and method of manufacture, as stated previously, the examiner notes that a similar features of an area ratio of twin 
The examiner’s position is further bolstered by the comparable mechanical properties achieved by Bae et al. (YS greater than 260 MPa, TS about 296 MPa, elongation up to 19%) relative to those achieved by the instant specification (YS up to 300 MPa, TS up to 272 MPa, elongation up to 22%), which the examiner recognizes to be directly affected by the claimed features as disclosed by applicants [Bae table1, tables1-3 p.6 spec.].
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Bae et al. (wt.%)
Al
2.7 – 5
0.1 – 10
Zn
0.75 – 1
0.1 – 10
Ca
0.1 – 1
0.1 – 5
Mn
0 – 1 (excl. zero)
0.05 – 2
Mg
Balance
Balance


Regarding claim 2, Bae et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the Ca inclusions disclosed by Bae et al. as stated 
Regarding claims 3 and 5-6, Bae et al. discloses the alloy of claim 1 (see previous).  Bae et al. does not expressly teach an Al-Ca particle size, composition, or number density, and alloy grain size as instantly claimed.  However, the examiner submits that these features would have been expected to be present in the alloy of Bae et al. as will be explained further.
As stated previously, the instant specification discloses obtaining the aforementioned features by casting a Mg alloy composition as claimed, homogenizing said alloy at 350 to 500 degrees C for 1 to 28 hours, and subsequently warm rolling at 150 to 350 degrees C at a specific reduction ratio range of 2 to 15 percent [p.10 In.15-24, p.11 In.1-15, p.12-14 of instant specification].  
Bae et al. discloses anticipatory and overlapping alloy compositions as stated previously (see above).  Bae et al. further teaches a manufacturing method of casting, homogenizing at 250 to 450 degrees C for 1 to 24 hours, and warm rolling at 200 degrees C at a reduction ratio of 13 percent per pass [p.7 In.264-278].  Therefore, since Bae et al. discloses a substantially similar alloy composition and method of manufacture that closely resembles the method of applicants as stated above, the examiner notes that a similar features of Al-Ca particle size, composition, and number density would have been expected in the alloy of Bae et al. relative to that as claimed absent concrete evidence to the contrary.  See MPEP 2112.  Alternatively, the examiner submits that the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR20090120194, machine translation referred to herein).
Regarding claim 7, Bae et al. discloses the alloy of claim 1 (see previous).  Bae et al. further discloses that the spacing between rollers is 1 to 8 mm, which the examiner recognizes will naturally correspond to a sheet thickness after rolling by means of said rollers as would have been recognized by one of ordinary skill [p.4 In.157].  The examiner notes that the overlap between the disclosed thickness of Bae et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 9/29/2021, regarding the rejections over Bae et al. have been fully considered but they are not persuasive.
Applicant again argues that the method of Bae et al., particularly the rolling conditions, do not meet the parameters set forth in [p.18 spec.] of 250 to 
Accordingly, applicant attempts to rely on the data provided in tables 2-3 of the spec. to support the above position.  The examiner cannot concur.  Specifically, although comparative examples 3b and 3d do indeed demonstrate some effect of rolling parameters on LDH values, the extent of this effect is only shown to pertain to rolling temperatures of 100 degrees C and 400 degrees C (emphasis added) [table2].  In other words, the aforementioned data merely suggests that rolling temperatures at 100 degrees C or below and 400 degrees C and above will not achieve the claimed features.  This has no bearing on the .

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734